IN THE SUPREME COURT OF THE STATE OF NEVADA


                   PHILLIP DAVIDSON,                                      No. 84659
                   Appellant,
                   vs.
                   INTOUCH CREDIT UNION, A                                     FILED
                   NATIONAL BANKING INSTITUTION,
                   Res • ondent.                                               JUN 0 8 2022
                                                                             ELIZABETH A. BROWN
                                                                           CLERK F SUPREME COURT
                                                                          BY
                                                                               DEPUTY CLE

                                        ORDER DISMISSING APPEAL

                               This appeal was docketed on May 4, 2022, without payment of
                   the requisite filing fee. See NRAP 3(e). That same day, this court issued a
                   notice directing appellant to pay the required filing fee or demonstrate
                   compliance with NRAP 24 within 14 days. The notice advised that failure
                   to comply would result in the dismissal of this appeal. To date, appellant
                   has not paid the filing fee or otherwise responded to this court's notice.
                   Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                               It is so ORDERED.



                                                             CLERK OF THE SUPREME COURT
                                                             ELIZABETH A. BROWN

                                                             BY:




                   cc:   Hon. Elham Roohani, District Judge
                         Phillip Davidson
                         Alverson Taylor & Sanders
                         Eighth District Court Clerk
 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 (0) 1947 .1P02.